Order entered February 1, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-20-00566-CV

                SUSAN ELIZABETH WRIGHT, Appellant

                                      V.

                    JAMES TURNER WRIGHT, Appellee

             On Appeal from the 254th Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DF-18-24919

                                   ORDER

     Before the Court is appellant’s January 28, 2021 motion for an extension of

time to file her reply brief. We GRANT the motion and extend the time to

February 5, 2021.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE